DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Emily Haliday on September 6, 2022.
The application has been amended. Please amend the claim listing filed August 1, 2022 as follows: 
Please amend claim 14 as follows:
In line 1, insert the word “the” between the words “wherein” and “peptide” in the phrase “wherein peptide”.
Please amend claim 41 as follows:
Cancel claim 41.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: An amino acid sequence having at least 80% sequence identity to the amino acid sequences of SEQ ID Nos: 1, 3 and 4 are not taught or suggested in the prior art. 
The prior art does not teach or suggest administering a peptide of 30 amino acids residues or less comprising an amino acid sequence having at least 80% sequence identity to SEQ ID NOs: 1-4 or a peptoid thereof to a subject having diabetes to treat diabetes or to a living subject in need of improved appearance and/or texture of skin and/or promoting wound healing. Although, the closest prior art references of record, Willbold et al. (U.S. 10,293,923 B2), Willbold (WO 2016/150416 A1) and Cheng et al. (US 2017/0101442 A1), teach the amino acid sequence of SEQ ID NO: 2 with and without a protecting group, the references do not teach or suggest alone or in combination with any other prior art reference of record, utilizing the peptide for the treatment of diabetes or for use in improving appearance and/or texture of skin and/or promoting wound healing in a living subject.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658